 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Chris Falcone,                                   No. CV-19-04547-PHX-DJH
10                 Plaintiff,                         ORDER
11   v.
12   Robert L. Dingess, et al.,
13                 Defendants.
14
15          This matter is before the Court on a Joint Stipulation to Stay this action for an
16   indefinite amount of time. (Doc. 9). This matter was filed on June 25, 2019, and
17   apparently relates to a case currently pending in this District before Chief Judge Snow.
18   2:19-cv-4529-GMS (the “Securities Litigation”). The parties seek a stay of the entire
19   case until the following events occur in the 2:19-cv-4529-GMS case:
20          Upon occurrence of any of (1) the dismissal of the Securities Litigation,
21          with prejudice, by the Court, and exhaustion of all appeals related thereto;
            or (2) the denial of all motions to dismiss the Securities Litigation filed by
22          the Securities Litigation Defendants; or (3) either of the Parties to this
23          Stipulation has given written notice that they no longer consent to the
            voluntary stay of the Derivative Litigation, then the Parties shall notify the
24          Court within fifteen (15) days after the occurrence of any of the events
25          above. The case shall remain stayed for thirty (30) days following any such
            event.
26
            The parties state that this is a derivative action and that there is “substantial
27
     overlap between the facts and circumstances alleged” between the two actions. (Doc. 9).
28
     While this may be the case, the parties have not established, and the Court does not find
 1   good cause to indefinitely stay this matter for the following reasons. The parties seek to
 2   stay this case until any one of a number of triggering events occur in the Securities
 3   Litigation.   The Court foresees that the first of these, “dismissal of the Securities
 4   Litigation, with prejudice, by the Court, and exhaustion of all appeals related thereto,”
 5   may take years to occur. This case was filed a little over a month ago, and the parties
 6   chose to file it in this way. (Doc. 1). The stay contemplated by the parties would
 7   consume sparse judicial resources. The Court will not allow cases to linger on its docket.
 8   The parties are always free to voluntarily dismiss this action until such time that they are
 9   ready to litigate the claims herein. Alternatively, the parties may also consider filing a
10   motion to consolidate these matters in the appropriate court and according to applicable
11   Local and Federal Rules.
12          Accordingly,
13          IT IS HEREBY ORDERED that the Stipulation (Doc. 9) is denied.
14          Dated this 8th day of August, 2019.
15
16
17                                                 Honorable Diane J. Humetewa
18                                                 United States District Judge

19
20
21
22
23
24
25
26
27
28


                                                  -2-
